[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO WITHDRAW AS COUNSEL
Petitioner's attorney has moved to withdraw his appearance on the basis CT Page 13330 that he believes petitioner's claim is res judicata because his motion for a new trial which was denied was essentially the same and cites Brownv. Commissioner, 44 Conn. App. 746 (1997). However, in Brown, supra, there were similar claims of ineffective assistance of counsel. In the case at bar, it appears that the habeas petition is merely to restore his appellate rights which is different from the motion for new trial.
In any event, in the ruling by the Supreme Court in James L. v.Commissioner, 245 Conn. 132, 142 (1998), the Court determined that the present and prior petitions did not present the same grounds and went on to say that even if they did, the doctrine of res judicata is not applicable to habeas petitions.
Accordingly, the motion to withdraw is denied, and counsel is ordered to petitioner with his petition forthwith.
Rittenband, JTR